Citation Nr: 1602987	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 12, 1994, for the award of special monthly pension (SMP) at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to September 1956.  

As a procedural matter, the Veteran previously appealed the initial effective date, March 7, 1991, assigned for the award of nonservice-connected (NSC) pension.  He argued that September 14, 1990, the date he ceased employment, was the proper effective date of the award of NSC pension.  This issue was remanded to the agency of original jurisdiction (AOJ) by the Board in December 1997.  In February 2001, the AOJ assigned an effective date of September 14, 1990, for this award.  This is considered a full grant of the benefit sought on appeal and that issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has been granted NSC pension effective from September 14, 1990.  

2.  As of September 14, 1990, the Veteran met the criteria for the award of SMP based on housebound status.  


CONCLUSION OF LAW

The criteria for an effective date of September 14, 1990, and no earlier for the award of SMP based on housebound status have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.401 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2002 rating decision, the Veteran was granted SMP at the housebound rate, effective May 12, 1994.  He asserts that an earlier effective date is warranted for this award.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from NSC disability not the result of the veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  The provisions of § 1521 further provide for an increased rate of pension, in the form of a SMP, when an otherwise eligible veteran is permanently housebound.  38 U.S.C.A. § 1521(e); see also 38 C.F.R. § 3.351(b)-(d).  A veteran will be considered housebound when he or she is substantially confined to his or her dwelling and the immediate premises, and it is reasonably certain the disability or disabilities will continue for his or her lifetime.  38 C.F.R. § 3.351(e).  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

A specific claim in the form prescribed by the Secretary (or jointly with the Commissioner of Social Security, as prescribed by § 5105 of this title) must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  This regulation was revised; however, the Board will apply the older regulation as potentially more beneficial.

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(3).

The Veteran asserts that because has been disabled since 1990 or earlier, an effective date prior to May 12, 1994, is warranted for the award of SMP at the housebound rate.  Entitlement to NSC pension was previously established at the standard rate effective from September 14, 1990.  

As noted above, effective dates are controlled by law.  Generally, the effective date of an award of pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of recipit of application therefore.  38 U.S.C.A. § 5110(a).  There are exceptions which include an effective date based upon a liberalizing law or if a claim of pension is received within one year of becoming permanently and totally disabled.  

As a general rule, the effective date of entitlement to an award of SMP is the date of receipt of claim or date entitlement arose, whichever is later.  Where a retroactive award of pension has been made, however, entitlement to SMP may also be made retroactive so long as actual entitlement is shown from the earlier date.  38 C.F.R. § 3.401(a)(1).  

Here, the original claim for any VA benefit, VA Form 21-526, was received on March 7, 1991.  He denied filing a prior claim for any VA benefit.  While NSC pension was granted by the RO in a July 1991 rating decision effective March 7, 1991, the Veteran appealed the initial effective date.  In its December 1997 remand order, the Board construed a May 1994 statement from him as a claim for SMP based on the need for aid and attendance and/or housebound status.  SMP at the housebound rate was granted in a February 2001 rating decision, effective from May 12, 1994.  He appealed that effective date, contending an effective date of September 14, 1990, the effective date of the award of NSC pension, was warranted.  

As the medical evidence of record contains sufficient evidence to determine the date of actual entitlement to SMP based on housebound status, the Board finds that the Veteran was entitled to receive additional benefits based on housebound status effective from September 14, 1990, the effective date of the award of NSC pension.  The Board thus concludes that an effective date of September 14, 1990, and no earlier, is warranted for the award of SMP at the housebound rate.  

Specifically, the Board notes two June 1998 VA examination reports.  These examinations noted the Veteran to have major depression, severe, and a Global Assessment of Functioning (GAF) score of 25.  The GAF is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A GAF score of 30-21 is indicative of behavior considerably influenced by delusions or hallucinations, or serious impairment in communications or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal, preoccupation) or an inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  He was further noted to suffer panic attacks when he left his home, and reliance on a family member to obtain food and other necessities for him.  Additionally, his level of impairment was considered to be longstanding.  

Affording the Veteran the benefit of the doubt pursuant to 38 U.S.C.A. § 5107(b), he met the definition of housebound at the time the initial claim for NSC pension was received.  Thus, an effective date from September 14, 1990, the effective date for the award of NSC pension, is warranted for SMP at the housebound rate.  An effective date prior to that date is not warranted, as he was not previously in receipt of NSC pension, and he does not contend housebound status was established prior to September 14, 1990.  

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran's claim for an earlier effective date stems from an initial grant of SMP by the RO.  In cases where service connection or other compensation award has been granted and an initial disability rating and effective date have been assigned, the typical compensation claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the claim is for an earlier effective date for pension benefits, rather than for compensation, by analogy, formal VCAA notice was also not required for his downstream earlier effective date claim.  The Veteran was also informed of the specific reason his claim was denied in the February 2010 statement of the case and was afforded an appropriate opportunity to respond.   Accordingly, VA has no further duty to assist in this matter.



ORDER

An effective date of September 14, 1990, but no earlier, for the award of SMP at the housebound rate is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


